    Case: 1:20-cv-06316 Document #: 59 Filed: 04/01/21 Page 1 of 3 PageID #:1611




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Fred L. Nance Jr.                        )
                                         ) Case No. 20 CV 06316
       Plaintiff,                        )
                                         ) Honorable Judge: Jorge L. Alonso
                vs.                      )
                                         ) Honorable Magistrate Judge:
Department of Justice, Bureau of Justice )
Assistance, Office of Justice Programs,  ) Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas        )
Bradley, et al.                          ) Courtroom: 1903
                                         )
       Defendants.                       )
  PLAINTIFF RESPONSE TO DEFENDANTS EMAGES AND BRADLEY REPLY TO
                PLAINTIFF BRIEF PAGE LIMIT ON MOTION TO DISMISS


          NOW COMES, Pro se plaintiff responding to defendant’s claim for violation of Local

Rule 7.1. Pro se plaintiff states as follows:

   1. On March 31, 2021 defendants Hattie Wash and Thomas Bradley filed their reply to

plaintiff’s response to their motion to dismiss in this matter.

   2.     Defendants claim plaintiff violated Local Rule 7.1, citing Nance vs. NBC et. al., and

request this court strike plaintiff’s brief in response to their motion to dismiss.

   3. Plaintiff did not violate Local Rule 7.1.

   4. Local Rule 7.1 states “Neither a brief in support of or in opposition to any motion nor

objections to a report and recommendation or order of a magistrate judge or special master shall

exceed 15 pages without prior approval of the court….”

   5. In this matter, as in Nance vs. NBC, et al., plaintiff and defendants received a Briefing

schedule order from District Judge Jorge L. Alonso, who is not a magistrate judge or special

master.

                                                Page 1 of 3
    Case: 1:20-cv-06316 Document #: 59 Filed: 04/01/21 Page 2 of 3 PageID #:1612




   6. Plaintiff hired an attorney and filed an appeal with the Appellate Court in Nance vs.

NBC, et al.

   7. Even though the District Judge in Nance vs. NBC, et al. ruled against Nance, Nance’s

attorney settled the case in Nance vs. NBC, et al. after the District Judge’s ruling verbally citing

to NBC et at., during settlement hearings, Nance did not violate Local Rule 7.1 because no order

came from a magistrate judge or special master but rather from the District Judge.

   WHEREFORE, pro se plaintiff respectfully request this Honorable Court deny defendants

request to strike plaintiff’s brief; provide an order for defendants to respond to plaintiff’s original

complaint or allow plaintiff to amend his complaint; or in the alternative, proceed to discovery;

and whatever else this court deems necessary and appropriate.



Respectfully submitted,


/s/Fred L Nance Jr.
Pro Se Plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                              Page 2 of 3
    Case: 1:20-cv-06316 Document #: 59 Filed: 04/01/21 Page 3 of 3 PageID #:1613




                                  CERTIFICATE OF SERVICE

       I, Fred L. Nance Jr. pro se plaintiff, certify I served the foregoing PLAINTIFF

RESPONSE TO DEFENDANTS EMAGES AND BRADLEY REPLY TO PLAINTIFF BRIEF

PAGE LIMIT ON MOTION TO DISMISS by causing true and correct copies of the same to be

sent to you by operation of the court.


Dated: April 1, 2021

Respectfully submitted,

/s/Fred L. Nance Jr., Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                           Page 3 of 3
